            Case 4:21-cv-00450-JM Document 45 Filed 07/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DYLAN BRANDT, et al.,
                                                                                     PLAINTIFFS,
v.                                  No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,
                                                                                   DEFENDANTS.

                                    DEFENDANTS’ EXHIBITS

       Defendants rely on the following exhibits in support of their combined brief in opposition

to Plaintiffs’ motion for a preliminary injunction and reply in support of Defendants’ motion to

dismiss:

       1.      Declaration of Stephen B. Levine, M.D.

       2.      Declaration of Mark Regnerus, Ph.D.

       3.      Declaration of Paul W. Hruz, M.D., Ph.D.

       4.      Declaration of Patrick W. Lappert, M.D.

       5.      Finland Evidence Review – “Recommendation of the Council for Choices in
               Health Care in Finland,” PALKO / COHERE Finland (2020).

       6.      Sweden Evidence Review – “Gender Dysphoria in Children and Adolescents: An
               Inventory of the Literature,” Swedish Agency for Health Tech. Assessment and
               Assessment of Social Services (Dec. 2019).

       7.      Sweden – Karolinska Hospital – “Policy Change Regarding Hormonal Treat-
               ment of Minors with Gender Dysphoria at Tema Barn – Astrid Lindgren Chil-
               dren’s Hospital,” Karolinska Hospital (2021).

       8.      Sweden – Karolinska Hospital – “Guideline Regarding Hormonal Treatment of
               Minors with Gender Dysphoria at Tema Barn – Astrid Lindgren Children’s Hos-
               pital (ALB),” Karolinska Hospital (2021).

       9.      UK – NICE Evidence Review of Puberty Blockers – “Evidence Review: Gon-
               adotrophin Releasing Hormone Analogues for Children and Adolescents with
               Gender Dysphoria,” Nat. Inst. for Health and Care Excellence (Oct 2020).
  Case 4:21-cv-00450-JM Document 45 Filed 07/09/21 Page 2 of 3




10.   UK – NICE Evidence Review of Cross-Sex Hormones – “Evidence Review:
      Gender-affirming Hormones for Children and Adolescents with Gender Dyspho-
      ria,” Nat. Inst. for Health and Care Excellence (Oct. 2020).

11.   Cochrane Review – C. Haupt, et al., “Antiandrogen or Estradiol Treatment or
      Both during Hormone Therapy in Transitioning Transgender Women (Review),”
      Cochrane Database of Systematic Reviews (2020).

12.   Bränström & Pachankis – “Correction to Bränström and Pachankis,” 177 Am. J.
      Psychiatry 734 (Aug. 2020).

13.   Bränström & Pachankis – Letters to the Editor, 177 Am. J. Psychiatry 764
      (Aug. 2020).

14.   James M. Cantor, “Transgender and Gender Diverse Children and Adolescents:
      Fact-Checking of AAP Policy,” J. Sex & Marital Therapy (Dec. 2019).

15.   Devita Singh, et al., “A Follow-Up Study of Boys with Gender Identity Disorder,”
      Frontiers in Psychiatry (March 2021).

16.   Michael Biggs, “The Tavistock’s Experimentation with Puberty Blockers.”

17.   Michael Biggs, “The Tavistock’s Experiment with Puberty Blockers” (Jul. 2019).

18.   Steven H. Woolf, “Potential Benefits, Limitations, and Harms of Clinical Guide-
      lines,” 318 British Med. J. 527 (Feb. 1999).

19.   WPATH – Eli Coleman, et al., “Standards of Care for the Health of Transsexual,
      Transgender, and Gender-Nonconforming People,” World Pro. Assoc. for
      Transgender Health (7th ed., 2012).

20.   WPATH – “Position Statement on Medical Necessity of Treatment, Sex Reas-
      signment, and Insurance Coverage in the U.S.A,” World Pro. Assoc. for
      Transgender Health (Dec. 2016).

21.   Endocrine Society – Wylie C. Hembree, et al., “Endocrine Treatment of Gender-
      Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical Practice
      Guideline,” 102 J. Clinical Endocrinology & Metabolism 3869 (Sep. 2017).

22.   American Psychological Association – “Guidelines for Psychological Practice
      with Transgender and Gender Nonconforming People,” 70 Am. Psychologist 832
      (Dec. 2015).

23.   American Academy of Pediatrics – Jason Rafferty, “Ensuring Comprehensive
      Care and Support for Transgender and Gender-Diverse Children and Adoles-
      cents,” Pediatrics (Oct. 2018).




                                      2
         Case 4:21-cv-00450-JM Document 45 Filed 07/09/21 Page 3 of 3




       24.    DSM-5 – “Gender Dysphoria,” Diagnostic and Statistical Manual of Mental Dis-
              orders, American Psychiatric Association (5th ed. 2013).

       25.    Declaration of Roger Hiatt, Jr., M.D.

       26.    Declaration of Christine Cryer.

       27.    Declaration of Clifton Francis Burleigh, Jr.

       28.    Declaration of Walt Heyer.

       29.    Declaration of Laura Perry.

Dated: July 9, 2021                             Respectfully submitted,

                                                LESLIE RUTLEDGE
                                                 Arkansas Attorney General

                                                NICHOLAS J. BRONNI (2016097)
                                                  Arkansas Solicitor General
                                                VINCENT M. WAGNER (2019071)
                                                  Deputy Solicitor General
                                                MICHAEL A. CANTRELL (2012287)
                                                  Assistant Solicitor General
                                                Ka Tina R. Guest (2003100)
                                                  Assistant Attorney General
                                                EMILY YU (2020155)
                                                  Attorney
                                                OFFICE OF THE ARKANSAS
                                                  ATTORNEY GENERAL
                                                323 Center Street, Suite 200
                                                Little Rock, Arkansas 72201
                                                (501) 682-2007
                                                vincent.wagner@arkansasag.gov

                                                Counsel for Defendants




                                             3
